11th Court of Appeals
Eastland, Texas
Memorandum Opinion
Jackie North
            Appellant
Vs.                  No. 11-04-00112-CV – Appeal from Mitchell County
Richard Hults, M.D. et al
            Appellees
 
            Jackie North has perfected an appeal from the trial court’s dismissal of his pro se cause of
action.  However, North failed to pay the $125 filing fee upon the filing of the notice of appeal. 
TEX.R.APP.P. 5.  An affidavit of inability to pay was not filed pursuant to TEX.R.APP.P. 20.1. 
Absent a proper affidavit, the payment of a filing fee is required.  Rule 5; Vineyard v. Collier, 994
S.W.2d 403 (Tex.App. - Eastland 1999, per curiam order).  
            The clerk of this court has notified appellant that he needed to forward the filing fee or the
appeal might be dismissed. In response to our request, North has filed in this court a motion to
proceed in forma pauperis.  North’s motion is neither timely nor proper.  Under Rule 20.1, inability
to pay is to be asserted in the trial court at the time the appeal is perfected.  The motion is overruled.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
May 20, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.